 


113 HR 4728 IH: Certify It Act of 2014
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 4728 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2014 
Mr. Fincher (for himself and Mrs. Black) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and the Workforce, Energy and Commerce, the Judiciary, Natural Resources, House Administration, Rules, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To direct the Office of the Actuary of the Centers for Medicare & Medicaid Services and the Comptroller General of the United States to study the impact of the Patient Protection and Affordable Care Act on small businesses. 
 
 
 1. Short title This Act may be cited as the Certify It Act of 2014. 
 2. Study on impact on small business jobs 
 (a) Study and report 
 (1) In general Not later than 1 year after the date of enactment of this Act, and December 1 for each of the 4 consecutive years thereafter, the Comptroller General of the United States, shall conduct a study on the impact of the Affordable Care Act on small businesses, including— 
 (A) the impact of any increased health insurance costs resulting from the provisions of such Act on economic indicators (including jobs lost, hours worked per employee, and any resulting loss of wages); and 
 (B) the impact of section 4980H of the Internal Revenue Code of 1986 (relating to shared responsibility for employers regarding health coverage) on economic indicators, including any jobs lost. 
 (2) Report The Comptroller General of the United States, using data from the Office of the Actuary, Centers for Medicare & Medicaid Services, under section 3 and economic indicators data from other Federal agencies, shall submit to the appropriate committees of Congress a report on the study conducted under paragraph (1). 
 (b) Appropriate committees of congress For purposes of this section, the term appropriate committees of Congress means the Committee on Ways and Means, the Committee on Education and the Workforce, the Committee on Energy and Commerce, and the Small Business Committee of the House of Representatives and the Committee on Finance, the Committee on Health, Education, Labor, and Pensions, and the Small Business and Entrepreneurship Committee of the Senate. 
(c)DefinitionsFor purposes of this Act: 
 (1) Affordable care act The term Affordable Care Act means the Patient Protection and Affordable Care Act (Public Law 111–148) and title I and subtitle B of title II of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152). 
(2)Small businessThe term small business means an employer with 250 or fewer employees. 
 3. Study on impact on small business health insurance 
 (a) Study and report 
 (1) In general Not later than 1 year after the date of the enactment of this Act, and December 1 for each of the 4 consecutive years thereafter, the Office of the Actuary, Centers for Medicare & Medicaid Services, shall conduct a study on the impact of the Affordable Care Act on small group health insurance costs, including— 
 (A) the impact of requirements and benefits pursuant to such Act on the small group health insurance market, including community rating requirements, minimum actuarial value requirements, requirements to provide for essential health benefits described in section 1302(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(b)), requirements related to cost-sharing, the prohibition on annual and lifetime limits on benefits under section 2711 of the Public Health Service Act (42 U.S.C. 300gg–11), prohibitions on cost-sharing requirements for preventive services, and the extension of dependent coverage under section 2714 of the Public Health Service Act (42 U.S.C. 300gg–14); and 
 (B) the impact of new taxes and fees on the small group health insurance market costs, including the fee imposed under section 9010 of the Patient Protection and Affordable Care Act (relating to imposition of annual fee on health insurance providers), the transitional reinsurance program contributions, the fees imposed under subchapter B of chapter 34 of the Internal Revenue Code of 1986 (relating to the Patient Centered Outcome Research Institute fees), and Exchange assessments or user fees. 
 (2) Report The Office of the Actuary, Centers for Medicare & Medicaid Services, in consultation with the Comptroller General for purposes of verifying the methodology, assumptions, validity, and reasonableness of the data used by the Actuary, shall submit to the appropriate committees of Congress a report on the study conducted under paragraph (1). 
 (b) Appropriate committees of congress For purposes of this section, the term appropriate committees of Congress means the Committee on Ways and Means, the Committee on Education and the Workforce, the Committee on Energy and Commerce, and the Small Business Committee of the House of Representatives and the Committee on Finance, the Committee on Health, Education, Labor, and Pensions, and the Small Business and Entrepreneurship Committee of the Senate. 
 4. One-year delay for employer mandate in case of negative impact on small business 
(a) In generalIf the Comptroller General of the United States or the Office of the Actuary, Centers for Medicare & Medicaid Services, determines in any report submitted under section 2 or 3 that the Affordable Care Act has caused net employment loss amongst small businesses or caused small group health insurance costs to rise, section 4980H of the Internal Revenue Code of 1986 shall not apply for months beginning during the 1-year period beginning on the date of the submission of such report. 
(b)Failure To submitIf the Comptroller General of the United States or the Office of the Actuary, Centers for Medicare & Medicaid Services, fails to submit a report in accordance with the timelines specified in this Act, section 4980H of the Internal Revenue Code of 1986 shall not apply the following calendar year. 
 
